Citation Nr: 1646666	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic headaches.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected chronic headaches.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2014.  A copy of the transcript is of record. 

In a November 2014 decision, the Board remanded the above claims for further development.  

The Board notes that the Veteran has appealed the initial rating assigned for the service-connected chronic headaches following the grant of service connection for that condition.  In light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has characterized the issue as one involving the propriety of the initial rating assigned.

Finally, with regard to the issue of TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, during the course of her claim for an increased rating claim for her headaches, the Veteran has expressly stated her desire to seek TDIU.  See e.g., October 2012 statement (formally requesting entitlement to individual unemployability).  Moreover, the Veteran's November 2013 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) expressly lists "migraine headaches" as the service-connected disability that prevents her from securing or following any substantially gainful occupation.  Even though TDIU was recently adjudicated in a June 2014 rating decision, because entitlement to a TDIU is part of the Veteran's appealed increased rating claim for headaches, the issue is in appellate status and the Board has jurisdiction over the issue at this time under the tenants of Rice.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service connected chronic headaches have manifested with no prostrating attacks.

2.  The Veteran's service-connected headaches are not so severe as to prevent her from engaging in substantially gainful employment consistent with her education and occupational experiences.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a TDIU due to the service-connected chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159 (b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112  (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an October 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In October and December 2013, the RO provided notice regarding the Veteran's claim for entitlement to TDIU.

Additionally, the Veteran's claim for a higher rating arises from her disagreement with the initial evaluation following the grant of service connection for chronic headaches.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, post service treatment records, reports of VA examinations and the statements from the Veteran, her friends, and her representative. 

The RO arranged for the Veteran to undergo relevant VA examinations in December 2009, May 2012, and April 2015.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to a compensable initial rating for service-connected chronic headaches and TDIU.  The examiners reviewed the claims file and elicited from the Veteran her history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's headaches and her claim of entitlement to a TDIU.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Compensable Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

In Fenderson, 12 Vet. App. at 119, it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran currently has a noncompensable rating for chronic headaches under Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is warranted when the disability is productive of headaches with less frequent characteristic prostrating attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

In her December 2009 VA examination, the Veteran reported headache pain which began at the same time that she developed temporomandibular joint dysfunction (TMJ).  She reported that the pain was insidious and getting worse.  The Veteran reported that these symptoms lasted more than 2 days at a time and that these episodes occurred weekly.  The Veteran did not report very frequent prostrating attacks of migraine pain but rather that her attacks were not prostrating and that ordinary activity was possible. 

On examination, the Veteran had normal motor strength throughout, normal muscle tone and bulk without spasticity, her sensation was intact, as were her extraocular muscles.  The examiner found that the Veteran suffered from chronic headaches and that while they did impact her activities of daily living, their impact was mild. 

The May 2012 VA Disability Benefits Questionnaire (DBQ), reflects the Veteran's reports that she experienced headaches while in the service but that they were managed conservatively with over the counter medication.  She noted that her headaches had become more severe and intense.  She reported "frontal/bitemporal" pain which was sharp and squeezing.  The Veteran stated that she experienced pain at 10/10 three to four times a week, which was accompanied by nausea.  The Veteran denied any knowledge of triggers but reported that her headaches occurred mostly at night and that they were alleviated by talking her prescribed medication and staying in a dark, quiet room. 

The examiner found that the Veteran suffered from headaches secondary to TMJ.  Further the examiner found that the Veteran experienced pain on both sides of her head which increased with physical activity.  The examiner noted that the Veteran experienced non-headache symptoms to include nausea and sensitivity to light and sound.  The examiner found that the Veteran suffered from very frequent prostrating attacks of migraine headache pain approximately once per month but that she did not suffer prostrating attacks from non-migraine pain.  The examiner opined that based on the Veteran's medical record and the characterization of the headaches, that the Veteran's active headache pain was "a different kind of headache (migrainous type).  The service-connected headache, which is secondary to TMJ, is the other kind of headache which is mild and nonprostrating."  The examiner further explained "the migraine type headache which [had] its onset more recently is not secondary to TMJ and is a separate condition from TMJ-related headache and does not meet the diagnostic criteria of the International Headache Society for headache attributed to TMJ disorder."  The examiner noted that the Veteran reported that her headaches impact her ability to work in that she "stays in bed when having [a] migrainous headache."

VA treatment records from October 2008 through June 2014 reflect the Veteran's reports of severe headaches.  A VA treatment note from April 2011 reflects the Veteran's reports that she suffered from incapacitating episodes which lasted approximately three days.  An October 2011 VA treatment note reflects that the Veteran reported that while she had suffered from headaches for years, they had increased in intensity and severity.  A November 2011 computerized tomography (CT) scan was normal and only revealed acute maxillary sinusitis.  Treatment notes from May 2012 and April 2014 reflect the Veteran's reports that she suffered from severe, incapacitating headaches and that she experienced dizziness when standing or rising.  The Veteran reported that her pain was 10/10.  A May 2014 VA treatment note, reflects that the Veteran underwent a CT scan which was normal.  

During the September 2014 hearing, the Veteran testified that she experienced severe headaches three to four times a week, and that such would last all day.  The Veteran stated that she experienced light sensitivity and had to wear dark glasses to minimize her exposure to overhead lighting.  She testified that once her headaches began she would have to lay immobile in a dark room, that she would lose her appetite and only drink water in order to remain hydrated and not have to be hospitalized.  The Veteran testified that she had gone to culinary school but that as a result of her sensitivity to overhead lighting and severe headache pain, she was unable to work as a chef. 

Throughout the appeal period, the Veteran submitted statements in support of her claims, to include her own personal statements as well as those of her representative.  The statements reflect the Veteran's argument that she suffers very frequent completely prostrating and prolonged attacks of intense migraine pain.  The Veteran and her representative allege that these attacks are productive of severe economic inadaptability. 

Here, the evidence does not show that the Veteran's service connected headaches were characterized by prostrating attacks averaging one in two months over the last several months nor occurring on an average once a month over the last several months, let alone by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran reported at her May 2012 examination and her September 2014 hearing that she suffered from severe headaches three to four times a week requiring her to remain immobile in a dark room, the May 2012 examiner noted that such headaches were migrainous and not the headaches for which the Veteran is service connected.  The examiner found the Veteran's service connected headaches, her non-migrainous headaches, did not result in prostrating attacks.  Further, there is no contrary evidence of record supporting the Veteran's contention that her service connected headaches cause her incapacitating episodes; therefore as the only competent and credible evidence of record does not support the Veteran's claim, the Board finds that an initial compensable rating is not warranted.

Finally, the Board recognizes that the Veteran believes she is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding her symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to her service connected headaches, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The schedular evaluation for the Veteran's chronic headaches is not inadequate.  The Veteran complained of a sharp and squeezing pain and prostrating attacks, which are contemplated by the rating criteria.  The Veteran also complained of nausea and dizziness; however, these symptoms are not so unusual or severe that they are not generally contemplated by the established criteria found in the rating schedule, such that extraschedular consideration is required.  Further, the symptoms which the Veteran described have been found to relate to a non-service connected condition.  Thus, the Board finds that the available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  TDIU

The Veteran contends that she is unemployable due to her service-connected chronic headaches. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a)(2015).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran is service connected for cervical strain, rated as 20 percent disabling from September 22, 2009; and thoracolumbar strain, rated as 20 percent disabling from September 22, 2009; and asthma rated as 10 percent disabling from October 24, 2007; and temporomandibular joint dysfunction (TMJ) rated as 10 percent disabling from October 31, 2007; and chronic headaches associated with TMJ rated as 0 percent disabling from September 22, 2009, and has a combined rating of 10 percent from October 24, 2007, 20 percent from October 31, 2007, and 50 percent from September 22, 2009. 

The Veteran, accordingly, does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

In this regards, the Veteran was afforded a VA neurological examination in December 2009.  She reported that she retired from the Navy in 1995 and that she was retired due to her age or duration of work.  The examiner noted that her headaches impacted her usual daily activities in that her chores and feeding were mildly impacted but that her travel, bathing, toileting, and grooming were not impacted. 

On her June 2010 notice of disagreement the Veteran reported that her disability rating for her headaches did not adequately reflect their impact on her ability to gain employment. 

The Veteran was afforded another VA examination in May 2012.  The examiner noted that the Veteran served in the Navy from 1975 to 1995 and retired, then attended culinary school from 1995 to 1997, and that she reported that she had not worked since 1997.  The examiner found that the Veteran's condition impacted her ability to work noting that the Veteran reported that she "stays mostly in bed when having migrainous headaches."  However, the examiner distinguished between the Veteran's service connected headaches and her migrainous headaches, which are not service connected.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998).

At the September 2014 Board hearing, the Veteran testified that she had attended culinary school, but that she was unable to work in a professional kitchen.  She stated that as a result of her headache pain and overhead light sensitivity she was unable to work as a chef.  

In statements from the Veteran and her representative, the Veteran reported that she was unable to work as a result of her migraine headaches and that her condition caused very frequent completely prostrating and prolonged attacks of intense migraine pain. 

Based on the above, the Board finds that the Veteran's service connected chronic headaches do not render her incapable of securing or following a substantially gainful occupation. 

The Board acknowledges the Veteran's September 2014 hearing testimony and lay statements that she has not worked in over fifteen years due to her migrainous headaches.  However, while acknowledging that the Veteran has some limitations imposed by her service-connected headaches, the evidence of record illustrates that the Veteran's more severe symptoms, which by her own testimony and statements are what keep her from working or seeking employment, are related to a non-service connected condition.  As such, under 38 C.F.R. § 3.341, 4.16, 4.19 impairment caused by non-service connected disabilities may not be considered in such a determination, and therefore entitlement to TDIU is not warranted. 

Moreover, the evidence, as described in detail above, does not show that the Veteran's service-connected disability is productive of an exceptional or unusual clinical picture.  Thus, under the circumstances of this case, there is nothing in the record which takes the Veteran's case outside the norm of similarly situated Veterans with a similar disability rating. 

Accordingly, the Veteran is not unemployable due to her service-connected chronic headaches, and hence TDIU entitlement, or referral for extraschedular TDIU under 38 C.F.R. § 4.16 (b), is not warranted.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55. 

For the reasons expressed above, the Board determines that the RO properly considered-and declined to apply-38 C.F.R. § 4.16 (b) as part of the claim for TDIU. 


ORDER

Entitlement to an initial compensable rating for chronic headaches is denied. 

Entitlement to a TDIU due to the service-connected chronic headaches is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


